621 N.W.2d 707 (2000)
241 Mich. App. 673
JACKSON COMMUNITY COLLEGE, Petitioner-Appellee,
v.
MICHIGAN DEPARTMENT OF TREASURY, Respondent-Appellant.
Docket No. 210887.
Court of Appeals of Michigan.
Submitted October 6, 1999, at Lansing.
Decided July 14, 2000, at 9:00 a.m.
*708 George J. Brannick, Jackson, for the petitioner.
Jennifer M. Granholm, Attorney General, Thomas L. Casey, Solicitor General, and Kevin T. Smith, Assistant Attorney General, for the respondent.
Before: HOEKSTRA, P.J., and McDONALD and METER, JJ.

ON REHEARING
METER, J.
In this case involving the Michigan Income Tax Act of 1967, M.C.L. § 206.1 et seq.; MSA 7.557(101) et seq., respondent appeals by leave from the circuit court's ruling, in an appeal from a decision by the revenue commissioner, that (1) the circuit court had jurisdiction to hear the appeal and (2) petitioner's tuition increase for the 1995-96 academic year was low enough that its students, under M.C.L. § 206.274; MSA 7.557(1274), could claim a tax credit on their 1995 tax returns for a percentage of the tuition and fees they paid to petitioner. Because we conclude that the circuit court lacked jurisdiction over this matter, we vacate the court's decision.
MCL § 206.274(1); MSA 7.557(1274)(1) allows a resident claimant with a household income of $200,000 or less to claim an income tax credit for fees and tuition "paid by the claimant ... to a qualified institution of higher learning." The credit consists of a certain percentage, depending on the tax year, of fees and tuition paid, not to exceed a specified dollar amount for each student for each tax year. MCL § 206.274(2); MSA 7.557(1274)(2). Before December 22, 1996, a "qualified institution of higher learning" was defined as an institution that, among other things,
has provided a letter of notification to the state treasurer before July 1 of the tax year that states that the institution will not increase tuition rates during the ensuing academic year by more than the annual average percentage increase in the United States consumer price index in the immediately preceding tax year. [See 1995 PA 7, § 274(8)(iv), former M.C.L. § 206.274(8)(iv); MSA 7.557(1274)(8)(iv) (emphasis added).]
On December 22, 1996, an amendment of the statute took effect.[1] A "qualified institution of higher learning" is now defined as an institution that, among other things, has certified that it will not increase "fees and tuition rates" by a specified amount during the ensuing academic year.[2] MCL § 206.274(8)(b)(iv) and (v); MSA 7.557(1274)(8)(b)(iv) and (v) (emphasis added). The amendment is retroactive to January 1, 1996. See 1996 PA 484, § 3(1).
Petitioner believed that because its tuition increase for the 1995-96 academic year was lower than the annual average *709 percentage increase in the United States consumer price index for 1994, it was a "qualified institution of higher learning" and its students could claim a tax credit under M.C.L. § 206.274; MSA 7.557(1274) for fees and tuition paid to petitioner in 1995. Respondent disagreed, arguing that petitioner was not a "qualified institution of higher learning" because the increase in petitioner's tuition and fees, combined, exceeded the annual average percentage increase in the United States consumer price index for 1994. A hearing referee adopted petitioner's position, but the revenue commissioner did not follow the referee's recommendation and instead ruled for respondent. Neither petitioner, respondent, the hearing referee, nor the revenue commissioner addressed the effect of the 1996 amendment; instead, each assumed that the pre-1996 version of the statute applied to the dispute and focused on whether the term "tuition" contained in that version included fees.
Petitioner sought review of the revenue commissioner's decision in the circuit court. Along with arguing the substantive merits of the case, respondent contended that the circuit court had no jurisdiction to hear the appeal because exclusive jurisdiction was vested in the Michigan Tax Tribunal or the Court of Claims. On October 10, 1997, the court issued an opinion in which it held that (1) the circuit court's jurisdiction was proper under M.C.L. §§ 24.301-24.303; MSA 3.560(201)-3.560(203), provisions of the Administrative Procedures Act (APA), because this was a "contested case" under M.C.L. § 24.203(3); MSA 3.560(103)(3), another provision of the APA; and (2) the plain language of the tax credit statute, during the period applicable to the instant case, mandated that only "tuition"and not "fees"be included in the eligibility computation. The court therefore held that petitioner was a "qualified institution of higher learning" for the 1995 tax year. The court noted that the tax credit statute had since been amended to include fees in the eligibility computation, but the courtlike the parties, the hearing referee, and the revenue commissionerdid not address the fact that this amendment was to be retroactive to January 1, 1996, and applicable to 1995 tax returns.
Respondent argues that the circuit court had no jurisdiction to hear the appeal because (1) exclusive jurisdiction for cases arising under the Income Tax Act is vested in the Tax Tribunal or the Court of Claims, and (2) circuit court jurisdiction under the APA was inappropriate because the instant case was not a "contested case" under M.C.L. § 24.203(3); MSA 3.560(103)(3). This Court reviews jurisdictional questions de novo. Dep't of Natural Resources v. Holloway Constr. Co., 191 Mich.App. 704, 705, 478 N.W.2d 677 (1991). Where a court is without jurisdiction in a particular case, its acts and proceedings are null and void. Fox v. Bd. of Regents of Univ. of Michigan, 375 Mich. 238, 242, 134 N.W.2d 146 (1965).
A litigant seeking judicial review of an administrative agency's decision has three potential avenues of relief: (1) the method of review prescribed by the statutes applicable to the particular agency; (2) the method of review prescribed by the APA, M.C.L. § 24.201 et seq.; MSA 3.560(101) et seq.; or (3) an appeal under M.C.L. § 600.631; MSA 27A.631, a provision of the Revised Judicature Act (RJA). Living Alternatives for the Developmentally Disabled, Inc. v. Dep't of Mental Health, 207 Mich.App. 482, 484, 525 N.W.2d 466 (1994).
The statutes applicable to the Department of Treasury provide for review in the Tax Tribunal or the Court of Claims. See M.C.L. § 205.22(1); MSA 7.657(22)(1). Specifically, M.C.L. § 205.22(1); MSA 7.657(22)(1) provides that "[a] taxpayer aggrieved by an assessment, decision, or order of the department may appeal the contested portion ... to the tax tribunal... or to the court of claims." (Emphasis added.) Petitioner contends that because it was not the taxpayer for purposes of the instant dispute, M.C.L. § 205.22(1); MSA *710 7.657(22)(1) did not govern its choice of forums to review the dispute and it was therefore entitled to proceed in the circuit court. Respondent contends that petitioner, by seeking tax refunds for its students, was essentially equivalent to a "taxpayer" for purposes of M.C.L. § 205.22(1); MSA 7.657(22)(1) and was therefore required to pursue its claim in either the Tax Tribunal or the Court of Claims. A review of the relevant statutory provisions leads us to conclude that petitioner was required to proceed in the Tax Tribunal.
At the outset, we acknowledge that a cardinal rule of statutory construction is to enforce a clear and unambiguous statute as written. See Sun Valley Foods Co. v. Ward, 460 Mich. 230, 236, 596 N.W.2d 119 (1999), and Adrian School Dist. v. Michigan Public School Employees Retirement System, 458 Mich. 326, 332, 582 N.W.2d 767 (1998). At first blush, M.C.L. § 205.22(1); MSA 7.657(22)(1) seems clear and unambiguous in providing for appellate review in the Tax Tribunal or the Court of Claims only for the taxpayer. However, "a statute may appear to be clear on its face, but be rendered ambiguous by its interaction with other statutes." People v. Valentin, 457 Mich. 1, 10, 577 N.W.2d 73 (1998). Here, we find that M.C.L. § 205.22(1); MSA 7.657(22)(1) is rendered ambiguous by the existence of M.C.L. § 205.779(3); MSA 7.650(79)(3), a provision of the Tax Tribunal Act indicating that cases commencing after December 31, 1976, and formerly appealable to the State Board of Tax Appeals and Corporation Tax Appeal Board were thenceforth to be appealed to the Tax Tribunal.
The former statute governing appeals to the State Board of Tax Appeals stated that "[a]ny person, firm or corporation aggrieved by any assessment, decision, or order of the department of revenue may... have an appeal from such assessment, decision or order to the state board of tax appeals hereby created." See former M.C.L. § 205.7; MSA 7.657(7), 1970 CL 2057. Accordingly, M.C.L. § 205.779(3); MSA 7.650(79)(3), in stating that "[a]ll [cases appealable to the State Board of Tax Appeals and Corporation Tax Appeal Board] commencing after December 31, 1976 shall be made to the state tax tribunal," essentially indicates that "[a]ny person, firm or corporation aggrieved by any... decision ... of the department" shall appeal to the Tax Tribunal. Here, while we agree that petitioner was not the taxpayer for purposes of the instant dispute, we nevertheless find that petitioner was indeed aggrieved by a decision of the department,[3] and M.C.L. § 205.779(3); MSA 7.650(79)(3) therefore provided it with an avenue for appellate relief in the Tax Tribunal.
M.C.L. § 205.22(1); MSA 7.657(22)(1) and M.C.L. § 205.779(3); MSA 7.650(79)(3) conflict to a certain extent: the former statute provides for appellate review in the Tax Tribunal only for the taxpayer, while the latter statute provides for appellate review in the Tax Tribunal for any aggrieved person, firm, or corporation. As stated in People v. Webb, 458 Mich. 265, 274, 580 N.W.2d 884 (1998):
[W]hen this Court construes two statutes that arguably relate to the same subject or share a common purpose, the statutes are in pari materia and must be read together as one law, even if they contain no reference to one another and were enacted on different dates.... If the statutes lend themselves to a construction that avoids conflict, that construction should control.
M.C.L. § 205.22(1); MSA 7.657(22)(1) and M.C.L. § 205.779(3); MSA 7.650(79)(3) relate to the same subjectappeals to the Tax Tribunaland thus should be read together to avoid a conflict, if possible. Webb, supra at 274, 580 N.W.2d 884. In light of M.C.L. § 205.779(3); MSA 7.650(79)(3), we conclude that the term "taxpayer" in M.C.L. *711 § 205.22(1); MSA 7.657(22)(1)at least with respect to someone seeking relief in the Tax Tribunal (as opposed to the Court of Claims)encompasses an entity like petitioner, who is aggrieved by a decision of the department and is essentially acting on behalf of a group of taxpayers and seeking refunds for them. Accordingly, M.C.L. § 205.22(1); MSA 7.657(22)(1) governed the instant dispute and provided petitioner with an appellate review process in the Tax Tribunal.[4] The circuit court therefore lacked jurisdiction. See Kostyu v. Dep't of Treasury, 170 Mich.App. 123, 128, 427 N.W.2d 566 (1988) (the circuit court has no jurisdiction to review income tax determinations made by the Department of Treasury and reviewable by the Tax Tribunal). See also M.C.L. § 24.302; MSA 3.560(202) and M.C.L. § 600.631; MSA 27A.631 (providing that neither the APA nor the RJA grants the circuit court jurisdiction over cases for which an adequate avenue for appellate relief is provided by statute). Significantly, our conclusion in this regard accords with the longstanding policy to have a tribunal with special expertise resolve nonconstitutional issues relating to tax bases and assessments. See generally Johnston v. Livonia, 177 Mich.App. 200, 205, 441 N.W.2d 41 (1989), Kostyu, supra at 128, 427 N.W.2d 566, Sessa v. State Tax Comm., 134 Mich.App. 767, 771, 351 N.W.2d 863 (1984), and Eyde v. Charter Twp. of Lansing, 105 Mich.App. 370, 377, 306 N.W.2d 797 (1981), aff'd. 420 Mich. 287, 363 N.W.2d 277 (1984), implied overruling on other grounds recognized in Meadowbrook Village Associates v. Auburn Hills, 226 Mich.App. 594, 597, n. 1, 574 N.W.2d 924 (1997). We cannot forget that the instant action involved the interpretation of a provision of the Michigan Income Tax Act of 1967, M.C.L. § 206.1 et seq.; MSA 7.557(101) et seq., and this type of interpretation is uniquely within the province of the Tax Tribunal or the Court of Claimsnot the circuit court. That an entity acting on behalf of the taxpayersas opposed to the actual taxpayersbrought the instant claim should not remove this case from the province of a specialized tribunal.
Petitioner contends that it could not properly proceed before the Tax Tribunal because the Tax Tribunal's jurisdiction is limited to proceedings involving property tax laws. M.C.L. § 205.731; MSA 7.650(31) states that "[t]he tribunal's exclusive and original jurisdiction shall be ... [disputes] under property tax laws." Some appellate opinions could leave the impression that this jurisdictional statement limits the Tax Tribunal's jurisdiction to only those cases involving property tax laws. See, e.g., Wikman v. Novi, 413 Mich. 617, 631, 322 N.W.2d 103 (1982), Beattie v. East China Charter Twp., 157 Mich.App. 27, 33, 403 N.W.2d 490 (1987), and Johnston, supra at 205-206, 441 N.W.2d 41.
However, in 1973 PA 186, the law that created the Tax Tribunal, the Legislature stated the following:

*712 A person or legal entity which, immediately before January 1, 1976, was entitled to proceed before the board of tax appeals, the corporation tax appeal board, any quasi-judicial body, court of claims, probate court, district court, municipal court, common pleas court, or circuit court of this state for determination of a matter subject to the tribunal's jurisdiction, as provided in this section shall proceed only before the tribunal. [See 1973 PA 186, § 79(2), former M.C.L. § 205.779(2); MSA 7.650(79)(2).]
In 1976 PA 37, the Legislature clarified the meaning of this section by amending it to provide that cases appealable to "any quasi-judicial body, court of claims, probate court, district court, municipal court, common pleas court, or circuit court" and involving the state income tax, the intangibles tax, the inheritance tax, the franchise fee, the general sales tax, the use tax, the gasoline tax, the cigarette tax, or the oil and gas severance tax "shall proceed only before the tribunal." M.C.L. § 205.779(2); MSA 7.650(79)(2). 1976 PA 37 also added language, cited earlier in this opinion, indicating that cases commencing after December 31, 1976, and formerly appealable to the State Board of Tax Appeals and Corporation Tax Appeal Board were thenceforth to be within the jurisdiction of the Tax Tribunal. M.C.L. § 205.779(3); MSA 7.650(79)(3). Again, the former statute governing the jurisdiction of the State Board of Tax Appeals stated that "[a]ny person, firm or corporation aggrieved by any assessment, decision, or order of the department of revenue may ... have an appeal from such assessment, decision or order to the state board of tax appeals hereby created." See former M.C.L. § 205.7; MSA 7.657(7). 1976 PA 37, § 2, repealed M.C.L. § 205.7; MSA 7.657(7).
The instant state income tax case fits within the class of cases once appealable to the State Board of Tax Appeals and is subject to the Tax Tribunal's jurisdiction as defined in M.C.L. § 205.779; MSA 7.650(79). In light of M.C.L. § 205.779; MSA 7.650(79), we conclude that M.C.L. § 205.731; MSA 7.650(31), in stating that "[t]he tribunal's exclusive and original jurisdiction shall be ... [disputes] under property tax laws," means that the Tax Tribunal's jurisdiction over appeals under property tax laws is to the exclusion of other courts on this subject; it does not mean that the tribunal's jurisdiction is to the exclusion of appeals related to nonproperty tax issues. See Webb, supra at 274, 580 N.W.2d 884 (statutes relating to the same subject should be read together to avoid a conflict). This conclusion is bolstered by Kostyu, supra at 125-126, 130, 427 N.W.2d 566, and Queen Airmotive, Inc. v. Dep't of Treasury, 105 Mich.App. 231, 235, 306 N.W.2d 461 (1981) (implicitly indicating that M.C.L. § 205.779; MSA 7.650(79) grants the Tax Tribunal jurisdiction over matters unrelated to property tax laws).[5] Accordingly, the Tax Tribunal had jurisdiction over this matter, and the circuit court, as explained earlier, lacked jurisdiction.
Because the circuit court lacked jurisdiction in this case, its acts and proceedings were null and void. Fox, supra at 242, 134 N.W.2d 146. Accordingly, we are compelled to vacate the circuit court's ruling and reinstate the decision of the revenue commissioner.
NOTES
[1]  An additional amendment took effect on July 25, 1997. The 1997 amendment was not relevant to the instant case.
[2]  The amended statute specifies that for the 1995 tax year (the year at issue in the instant case), a qualified institution must certify that its fees and tuition rates will not increase "by more than the annual average percentage increase in the United States consumer price index in the immediately preceding tax year." See M.C.L. § 206.274(8)(b)(iv); MSA 7.557(1274)(8)(b)(iv). Except for the inclusion of fees in the cost increase calculation, this language parallels the language in the statute as it existed before the 1996 amendment.
[3]  Indeed, no one contested that petitioner had standing to pursue the instant case.
[4]  We note that M.C.L. § 205.22(1); MSA 7.657(22)(1) was amended by 1993 PA 13, which, among numerous other things, added the term "taxpayer." Before the 1993 amendment, M.C.L. § 205.22(1); MSA 7.657(22)(1) indicated that "[a] person aggrieved by an assessment, decision, or order of the department may appeal ... to the tax tribunal ... or to the court of claims" (emphasis added). See 1980 PA 162, § 22(1). The legislative analysis of 1993 PA 13 did not mention an intent to limit appeals in the Tax Tribunal or the Court of Claims to only actual taxpayers as opposed to entities acting on behalf of taxpayers. See House Legislative Analysis, HB 4104, September 10, 1993. Accordingly, we do not believe the statutory amendment evidences an intent to make such a limitation. Indeed, there could have been other reasonssuch as making clear that corporate taxpayers could appeal to the Tax Tribunalfor changing the term "person" to the term "taxpayer." Moreover, even if the Legislature, by enacting 1993 PA 13, did intend to limit appeals in this way, the fact remains that M.C.L. § 205.22(1); MSA 7.657(22)(1) must be read in conjunction with M.C.L. § 205.779(3); MSA 7.650(79)(3), and the latter statute grants the Tax Tribunal jurisdiction over the instant case. See Webb, supra at 274, 580 N.W.2d 884. The 1993 amendment does not influence our holding today.
[5]  We acknowledge that some earlier cases could leave the impression that the Tax Tribunal's jurisdiction is limited to proceedings involving the property tax laws. See, e.g., Wikman, supra at 631, 322 N.W.2d 103, Beattie, supra at 33, 403 N.W.2d 490, and Johnston, supra at 205-206, 441 N.W.2d 41. However, none of these cases squarely addressed whether M.C.L. § 205.779; MSA 7.650(79) grants the Tax Tribunal jurisdiction over matters formerly appealable to the State Tax Appeals Board and unrelated to property tax laws; therefore, we do not believe they constitute binding authority in the instant case.